Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 April 2018, 21 August 2019, 8 May 2020, 29 June 2020, 8 September 2020, and 17 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrade US PG Pub 20180115426.
Regarding claim 12, Andrade teaches at each node in a permissioned blockchain that stores the access level block corresponding to the user that is associated with a transaction, verifying, in real time, whether the user has requisite security credentials for the transaction (Andrade [0065]: "At an operation 508, method 500 may include giving or denying access to second entity 208. If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information."); upon achieving a consensus among a determined number of nodes that store the access level block corresponding to the user that is associated with the transaction, generating an approval for the transaction (Andrade [0065]: " If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information."); and storing, at each access level block in the permissioned blockchain that is associated with the transaction, cryptographic details of the transaction as a nanoblock in the access level block (Andrade [0017]: "Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain.").
Regarding claim 13, Andrade teaches wherein the transaction is a request as to whether the user has requisite security credentials to view particular information (Andrade [0065]: "If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information.").
Regarding claim 14, Andrade teaches wherein the permissioned blockchain has, for each access level block in the permissioned blockchain, at least two nodes that each store a copy of the access level block (Andrade [0068]: "Exemplary implementations may facilitate verification check. There may be multiple levels for how it is possible to check verification."). While Andrade clearly shows having user access 
Regarding claim 15, Andrade teaches wherein the requisite security credentials include at least a requisite clearance level for the transaction (Andrade [0067]: "There may be multiple access levels for the personal data in the block chain.").
Regarding claim 16, Andrade teaches wherein the requisite security credentials further include a requisite physical location of the user for the transaction (Andrade [0050]: "FIG. 3 illustrates an overview 300 of blockchain trust utility 202 with geo-location, in accordance with one or more implementations. Location data may be any information about an individual's current location, or about their movements in the past, which can be linked to them.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade US PG Pub 20180115426, further in view of Frederick, et al. US PG Pub 20190163887.
Regarding claim 1, Andrade teaches communicating a transaction to each node in a permissioned blockchain that stores an access level block corresponding to a user that is associated with the transaction (Andrade [0066]: "The personal data may be stored on the blockchain in an encrypted way.", Andrade [0065]: "At an operation 508, method 500 may include giving or denying access to second entity 208. If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information."); at each node that stores the access level block corresponding to the user that is associated with the transaction, making a real-time determination as to whether the user has requisite security credentials for the transaction (Andrade [0065]: "At an operation 508, method 500 may include giving or denying access to second entity 208. If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information."); in response to generating a consensus among each node that stores the access level block corresponding to the user that is associated with the transaction, providing an approval for the transaction (Andrade [0065]: " If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information.").
Andrade also teaches storing details of the transaction in the blockchain (Andrade [0017]: "Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain."), however Andrade does not teach encrypting the block. Frederick, et al. teaches encrypting the block (Frederick, et al. [0120]: "platform 410 may generate a new block of a blockchain associated with a user at least by cryptographically encrypting the first information in step 512."). Together they teach at each access level block in the permissioned blockchain that is associated with the transaction, storing cryptographic details of the transaction as a nanoblock in the access level block, wherein the nanoblock is an encrypted database.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Andrade with Frederick, et al., that in order to store encrypted transaction information within a distributed ledger, they would combine the data block encryption from Frederick, et al. with the transaction blockchain logging from Andrade.
Regarding claim 2, Andrade teaches wherein the transaction is a request as to whether the user has requisite security credentials to view particular information (Andrade [0065]: "If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information.").
Regarding claim 3, Andrade teaches wherein the transaction is a request as to whether the user has requisite security credentials to mark particular information as classified (Andrade [0067]: "Access controls may be grated on public/private key pairs levels. Examples of access levels may include one or more of Super Admin (full access to block chain), Authorities-country level (full read-only access)").
Regarding claim 4, Andrade teaches wherein the access level blocks stored in the permissioned blockchain include an access level block for each user, and an access level block for each security clearance level (Andrade [0068]: "Exemplary implementations may facilitate verification check. There may be multiple levels for how it is possible to check verification.").
Regarding claim 5, while Andrade teaches using blockchains, which typically include the use of databases to store the blocks, it does not explicitly state the use of databases to store the distributed ledger. Frederick, et al. teaches wherein each of the access level blocks is a database (Frederick, et al. [0045]: " Server infrastructure 110, in this embodiment, may generate a single centralized ledger for data received from the various user computing devices 120, which may be stored in databases 114.").
Andrade teaches wherein the access level blocks stored in the permissioned blockchain include an access level block for at least one of a defined group, a defined object, a defined trigraph security marking, a defined codeword, a defined physical location, a defined labeling control requirement, or a defined access control requirement (Andrade [0066]: "Exemplary implementations may facilitate storing personal data on the block chain.[...] A person may be identified at the block chain level with one or more of a private key, a finger print, a finger print hash, an eye retina, an eye retina hash, and/or other unique information."). The user ID documents given as examples match well with the applicant's defined object.
Before the effective filing date, to one of ordinary skill in the art combining Andrade with Frederick, et al., in order to utilize databases to implement a blockchain, they would combine the database based ledger from Frederick, et al. with the blockchain usage from Andrade.
Regarding claim 7, Andrade teaches wherein the requisite security credentials include at least a requisite clearance level for the transaction (Andrade [0067]: "There may be multiple access levels for the personal data in the block chain.").
Regarding claim 8, Andrade teaches wherein the requisite security credentials further include a requisite physical location of the user for the transaction (Andrade [0050]: "FIG. 3 illustrates an overview 300 of blockchain trust utility 202 with geo-location, in accordance with one or more implementations. Location data may be any information about an individual's current location, or about their movements in the past, which can be linked to them.").
Regarding claim 9, Andrade teaches wherein the permissioned blockchain has, for each access level block in the permissioned blockchain, at least two nodes that each store a copy of the access level block (Andrade [0066]: "More than one copy of the blockchain will exist to ensure the records are not manipulated."). 
Regarding claim 17, Andrade teaches a processor-readable storage medium, having stored thereon process-executable code that, upon execution by at least one processor, enables actions (Andrade [0037]: "The machine-readable instructions 106 may be executable to perform block chain-based multifactor personal identity verification using the verification addresses"), comprising: receiving information association with a transaction at each miner node for the transaction, where the miner nodes for the transaction are nodes in a permissioned blockchain that stores an access level block corresponding to a user that is associated with the transaction (Andrade [0066]: "The personal data may be stored on the blockchain in an encrypted way.", Andrade [0065]: "At an operation 508, method 500 may include giving or denying access to second entity 208. If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information."); verifying, in real-time, at the miner nodes that the user has requisite security credentials for the transaction (Andrade [0065]: "At an operation 508, method 500 may include giving or denying access to second entity 208. If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information."); and in response to a consensus of real-time verification among the miner nodes, approving the transaction (Andrade [0065]: " If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information.");
Andrade also teaches at each access level block in the permissioned blockchain that is associated with the transaction, storing cryptographic details of the transaction as a nanoblock in the access level block (Andrade [0017]: "Periodically (e.g., roughly every one minute), a new block including transactions and/or other information may be appended to the blockchain."). However Andrade does not explicitly teach wherein the nanoblock is an encrypted database. Frederick, et al. teaches wherein the nanoblock is an encrypted database (Frederick, et al. [0120]: "platform 410 may generate a new block of a blockchain associated with a user at least by cryptographically encrypting the first information in step 512.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Andrade with Frederick, et al., that in order to store encrypted transaction information within a distributed ledger, they would combine the data block encryption from Frederick, et al. with the transaction blockchain logging from Andrade.
Regarding claim 18, Andrade teaches wherein the transaction is a request as to whether the user has requisite security credentials to view particular information (Andrade [0065]: "If the request for the information is approved by the first user, access may be given by blockchain trust utility 202 for second entity 208 to obtain access to the information.").
Regarding claim 19, Andrade teaches wherein the requisite security credentials include at least a requisite clearance level for the transaction (Andrade [0067]: "There may be multiple access levels for the personal data in the block chain.").
Regarding claim 20, Andrade teaches wherein the requisite security credentials further include a requisite physical location of the user for the transaction (Andrade [0050]: "FIG. 3 illustrates an overview 300 of blockchain trust utility 202 with geo-location, in accordance with one or more implementations. Location data may be any information about an individual's current location, or about their movements in the past, which can be linked to them.").

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andrade US PG Pub 20180115426 and Frederick, et al. US PG Pub 20190163887 as applied to claim 1 above, and further in view of Bianchini US PG Pub 20140164267.
Regarding claim 6, Andrade teaches modifying the content of the blockchain by an administrator, which can be done in real-time (Andrade [0067]: "Access controls may be grated on public/private key pairs levels. Examples of access levels may include one or more of Super Admin (full access to block chain)"). However Andrade does not teach requiring at least two designated people to use. Bianchini teaches requiring multiple users for verification (Bianchini [0086]: "In other implementations, multiple users may be required for verification."). Together they thus teach wherein the cryptographic details of the transactions stored on the nanoblocks are undeletable except by a role-based administrator account that has just-in-time access that requires simultaneous verification by at least two designated people to use.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Andrade with Bianchini, that in order to restrict blockchain modification to multiple simultaneous administrators, they would combine the required simultaneous user access from Bianchini with the requirement of super user privilege from Andrade.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andrade US PG Pub 20180115426 and Frederick, et al. US PG Pub 20190163887 as applied to claim 1 above, and further in view of Cecchet, et al. (Emmanuel Cecchet, George Candea, and Anastasia Ailamaki. 2008. Middleware-based database replication: the gaps between theory and practice. In Proceedings of the 2008 ACM SIGMOD international conference on Management of data (SIGMOD '08). Association for Computing Machinery, New York, NY, USA, 739–752. DOI:https://doi.org/10.1145/1376616.1376691).
Regarding claim 10, Andrade does not teach the actions further including, keeping each access level block in the permissioned blockchain the same as each other copy of access level block in the permissioned blockchain based on secure asynchronous replication of each access level block. Cecchet, et al. teach the actions further including, keeping each access level block in the permissioned blockchain the same as each other copy of access level block in the permissioned blockchain based on secure asynchronous replication of each access level block (Cecchet, et al. pg. 3 (labeled pg. 741), col 2, lines 28-31 "Replicating data asynchronously between sites, possibly by interconnecting middleware replication solutions, usually involves both data partitioning and multi-way master/slave replication").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Andrade with Cecchet, et al., that in order to asynchronously maintain matching node data, they would combine the asynchronous data replication from Cecchet, et al. with the distributed ledger from Andrade.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andrade US PG Pub 20180115426 and Frederick, et al. US PG Pub 20190163887 as applied to claim 1 above, and further in view of Han, et al. (Y. S. Han, R. Zheng and Wai Ho Mow, "Exact regenerating codes for Byzantine fault tolerance in distributed storage," 2012 Proceedings IEEE INFOCOM, Orlando, FL, 2012, pp. 2498-2506, doi: 10.1109/INFCOM.2012.6195641.)
Regarding claim 11, Andrade does not teach the actions further including, in response to a failed node, replacing the failed node with a replacement node, and, for each access level block in the failed node, creating a copy of the access level block on the replacement node based on a copy of the access level block in the permissioned blockchain. Han, et al. teaches the actions further including, in response to a failed node, replacing the failed node with a replacement node, and, for each access level block in the failed node, creating a copy of the access level block on the replacement node based on a copy of the access level block in the permissioned blockchain (Han, et al., pg. 7, col 2, paragraph 2, lines 15-18, "Data regeneration will fail if the helper cannot obtain the correct CRC checksum even when the number of failed nodes is less than the maximum number of faults the RS [Reed-Solomon] code can handle."). Node correction has been a staple of distributed ledgers since their inception, including regeneration of node data upon detecting a Byzantine fault (the kind most applicable to permissioned blockchains).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Andrade with Han, et al., that in order to repair failed nodes, they would combine the data regeneration from Han, et al. with the distributed ledger from Andrade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Th 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163